Citation Nr: 1308553	
Decision Date: 03/13/13    Archive Date: 03/20/13

DOCKET NO.  09-08 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for dental treatment purposes, including as secondary to service-connected diabetes mellitus, Type II (DM II).


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel






INTRODUCTION

The Veteran served on active duty in the United States Army from July 1985 to April 1988 and in the United States Navy from July 1989 to October 2006.

Procedural History

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Roanoke, Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA), which granted the Veteran's claims of entitlement to a temporary total evaluation based on surgical or other treatment necessitating convalescence for status post right ankle peroneal tendon repair and for special monthly compensation based on housebound criteria, both from December 6, 2007, to February 1, 2008.  The rating decision also denied the Veteran's claim of entitlement to service connection for dental trauma to tooth number 9.  The Veteran submitted a notice of disagreement with the denial of his claim of entitlement to service connection for dental trauma in May 2008, and timely perfected his appeal in March 2009.

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2012).  The Veteran has been accorded the opportunity to present evidence and argument in support of the claim.  In his March 2009 substantive appeal [VA Form 9] he declined the option of testifying at a personal hearing.

In May 2012, the Board noted that in his June 2006 claim of entitlement to service connection for a dental disability, the Veteran reported that he sustained trauma to a front tooth in service and that he sustained a break in the tooth after service related to his service-connected DM II.  In view of the separate criteria for service connection for the purposes of disability compensation and for the purposes of post-service dental treatment, the Board recharacterized the Veteran's claim as one for disability compensation and one for dental treatment.  The May 2012 Board decision denied the claim of entitlement to service connection for compensation purposes for the residuals of dental trauma and remanded the issue of entitlement to service connection for dental treatment purposes, to include as secondary to DM II, for additional evidentiary development.

Virtual VA

The Board has also reviewed the Veteran's electronic Virtual VA file.  Additional medical evidence has been associated with the file that was not considered prior to the issuance of the December 2012 supplemental statement of the case (SSOC).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of his claim of entitlement to service connection for dental treatment purposes, to include as secondary to service-connected DM II.

As noted above, this claim was previously remanded by the Board in May 2012.  At that time, it was noted that a veteran may be entitled to service connection for dental conditions including treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal (i.e., gum) disease, for the sole purposes of receiving VA outpatient dental services and treatment, if certain criteria are met.  See 38 U.S.C.A. § 1712 (West 2002); 38 C.F.R. §§ 3.381, 17.161 (2012).

The AMC was directed to: (1) request all records of dental care that may have been provided at the Hampton, Virginia, VA Dental Clinic; (2) provide the Veteran and his representative with notice of the criteria for establishing service connection for the purposes of dental treatment for tooth number 9 and VA's and the Veteran's respective responsibilities to obtain any additional relevant evidence; and (3) to review the claims file to ensure that all of the foregoing development was completed and then to readjudicate the claim.  See Board Decision & Remand, May 18, 2012.

Under Stegall v. West, 11 Vet. App. 268, 271 (1998), a remand is necessary to ensure compliance with the Board's directives.  While the AMC did issue the Veteran a notice letter in May 2012, it did not notify the Veteran of the information and evidence not of record that is necessary to substantiate his claim, particularly the evidence needed to satisfy the criteria for eligibility for VA outpatient dental treatment.  See VA Notice Letter, May 31, 2012.

Furthermore, additional medical evidence has been added to the Veteran's electronic Virtual VA file that has not yet been reviewed by the RO or AMC.  As the Veteran has a state representative and no waiver is of record, the Board must remand the claim for agency of original jurisdiction consideration.  See 38 C.F.R. § 20.1304 (2012).

Accordingly, the case is REMANDED for the following action:

1.  Ensure content-complying notice with Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); and of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice).  To this end, the notice should inform the Veteran of the provisions of 38 U.S.C.A. § 1712 (West 2002); 38 C.F.R. §§ 3.381, 17.161 (2012), particularly the criteria he must satisfy to be eligible for VA outpatient dental treatment.

2.  Adjudicate the claim of whether the Veteran is eligible for VA dental treatment, including as secondary to service-connected diabetes mellitus, Type II.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative a SSOC and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2012).

